

116 HR 5176 IH: Climate Resiliency Service Corps Act of 2019
U.S. House of Representatives
2019-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5176IN THE HOUSE OF REPRESENTATIVESNovember 19, 2019Ms. Judy Chu of California (for herself, Mr. Sarbanes, Mr. Blumenauer, Mr. Cisneros, Ms. Barragán, Ms. Clarke of New York, Ms. Lee of California, Mr. Neguse, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the National and Community Service Act of 1990 to establish a climate resiliency service
			 corps to help communities withstand and respond to changes in the Earth’s
			 climate with respect to natural disasters, and for other purposes.
	
 1.Short titleThis Act may be cited as the Climate Resiliency Service Corps Act of 2019. 2.FindingsCongress finds the following:
 (1)Every region of the United States is confronting the effects of climate change and related natural disasters, including extreme heat and droughts, heavy rains and flooding, hurricanes and tornadoes, acidification of the oceans and sea level rise, wildfires, and mudslides, among other effects.
 (2)These changes affect the health, agriculture, food supply, infrastructure, energy supply, water quality and water supply, and have the potential to reduce the standard of living and quality of life in the United States.
 (3)The Fourth National Climate Assessment estimates that low-income communities will be disproportionately impacted by climate change through higher rates of adverse health conditions, greater exposure to environmental hazards, and more severe impacts and longer recovery from natural disasters.
 (4)The Fourth National Climate Assessment estimates that— (A)climate change will shrink the American economy by up to 10 percent by the year 2100 and will result in losses up to $141,000,000,000 from heat-related deaths, $118,000,000,000 from sea level rise, and $32,000,000,000 from infrastructure damage; and
 (B)proactive adaptation initiatives yield benefits in excess of their costs in both the near term and long term.
 (5)The frequency and severity of natural disasters taking place each year is steadily and significantly increasing. In 1970, there were 78 registered natural disasters. In 2017, there were 335 natural disasters, impacting approximately 96,000,000 people and costing the United States more than $306,000,000,000.
 (6)Service and Conservation Corps, which are descended from the Civilian Conservation Corps of the 1930s, are trained for and have experience with the four stages of disaster: mitigation, preparedness, response, and recovery.
			3.Climate Resiliency Service Corps
 (a)In generalSection 122(a) of the National and Community Service Act of 1990 (42 U.S.C. 12572) is amended— (1)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and
 (2)by inserting after paragraph (3) the following new paragraph:  (4)Climate Resiliency Service Corps (A)In generalThe recipient may carry out national service projects through a Climate Resiliency Service Corps that improves community adaptation, mitigation, preparedness, response, and recovery from natural disaster and other trends related to climate change through activities such as those described in subparagraph (B) and improves performance on the indicators described in subparagraph (C).
							(B)Activities
 (i)In generalA Climate Resiliency Service Corps described in this paragraph may carry out activities, including— (I)mitigating the effects of disasters and other trends related to climate change, including—
 (aa)assessing community resilience; (bb)collecting, monitoring, and analyzing data related to climate change and disasters;
 (cc)developing a plan to improve community resilience through resilient infrastructure; and (dd)building and maintaining resilient infrastructure, including—
 (AA)preserving, protecting, and restoring habitat; (BB)stabilizing shorelines;
 (CC)removing in­va­sive species and planting native species of trees, plants and groundcover; (DD)constructing bi­o­swales and water bars;
 (EE)improving drainage systems through use of permeable surfaces and rain gardens; (FF)removing hazardous fuels;
 (GG)conducting prescribed burns; (HH)establishing defensible space;
 (II)retrofitting buildings; and (JJ)planting urban forestry, trees, and landscapes;
 (II)preparing communities for disaster, including— (aa)organizing community-based resiliency coalitions and working groups;
 (bb)providing disaster preparedness or community emergency response team training to community-based organizations and residents; and
 (cc)providing education on climate change, disaster, and resilience at community-based organizations and schools;
 (III)responding to disasters, including— (aa)establishing and managing volunteers, distribution centers, and shelters;
 (bb)supporting disaster response activities and centers, including fire camps; (cc)clearing fallen trees and branches;
 (dd)boarding up windows and doors and tarping roofs; and (ee)mucking and gutting homes and buildings;
 (IV)recovering from disasters, including— (aa)clearing debris;
 (bb)repairing and rebuilding homes and buildings; (cc)replanting native trees and plants;
 (dd)restoring habitat: and (ee)stabilizing shoreline and hillsides;
 (V)addressing other unmet climate change needs as the Corporation may designate. (ii)ParticipationIn addition to the requirements for participants under section 137, in carrying out national service projects under this paragraph, the recipient shall, to the extent practicable—
 (I)select as participants individuals who are at least 16 but not more than 25 years of age (including out of-school youth and other disadvantaged youth (such as individuals who are aging out of foster care, individuals who have limited English proficiency, homeless individuals, and individuals with disabilities)), and veterans who have not reached the age of 36, at the time of beginning the term of service; and
 (II)provide each participant with team-based, highly structured, and adult-supervised work experience, education, career guidance, and counseling, and employment training, support services, and mentoring.
 (C)Climate Resiliency Service Corps indicatorsThe indicators for a Climate Resiliency Service Corps program described in this paragraph are— (i)the number of acres, miles, homes, buildings or infrastructure projects built, improved, or treated for improved resilience and adaptation;
 (ii)the number of individuals educated about and prepared for disasters and other trends related to climate change;
 (iii)the number of individuals assisted, including those rescued, evacuated, or provided shelter; (iv)the number of tons of debris collected;
 (v)the number of homes or buildings treated, including those boarded up, tarped, mucked, or gutted during disaster response;
 (vi)the number of acres, homes, or buildings restored during disaster recovery; (vii)the number of trees and plants planted;
 (viii)the number of infrastructure projects undertaken to improve resilience against future natural disasters;
 (ix)the number of economically disadvantaged individuals with access to job training and other skill enhancement;
 (x)the number of economically disadvantaged individuals with access to information about job placement services;
 (xi)the number of individuals receiving education or training in environmentally conscious practices; (xii)any additional indicator relating to natural disaster and other trends that the Corporation establishes, in consultation (as appropriate), with the Secretaries of the Departments of the Interior, Agriculture, Commerce, and Defense, the Director of the Federal Emergency Management Agency, and the Administrator of the Environmental Protection Agency; and
 (xiii)any additional local indicator applicable to a particular recipient and on which an improvement in performance is needed related to climate change..
 (b)Conforming amendmentsSection 122 of the National and Community Service Act of 1990 (42 U.S.C. 12572), as amended by subsection (a), is further amended—
 (1)in paragraph (b)(3), by striking or (5) and inserting (5), or (6); and (2)in paragraph (c)(1), by striking (5) and inserting (6).
 4.Climate Resiliency AMERICORPS VISTASection 103(a) of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4953(a)) is amended— (1)in paragraph (12), by striking and at the end;
 (2)in paragraph (13), by striking the period at the end and inserting ; and; and (3)after subsection (13), by adding the following:
				
 (14)in addressing the capacity of low-income communities to implement projects that increase resilience to shocks and stressors resulting from climate change..
 5.Noncompetitive hiring authorityA qualified corpsmember under section 122 of the National and Community Service Act of 1990 (42 U.S.C. 12572) shall be eligible for appointment in the competitive service in the same manner as a Peace Corps volunteer as prescribed in Executive Order 11103 (22 U.S.C. 2504 note, relating to Providing for the Appointment of Former Peace Corps Volunteers to the Civilian Career Services).
		